 
 

Fited 0371 Page 1 of 1
M30”

Case MSN NST yy
JUL \GF Mir MA AY VW

 

 

 

8
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x
. £ | “t
IN RE: Hon. Philip M. Halpern ; : *STANDING
: ORDER
: M10-468
roan x

 

Effective Monday, March 16, 2020, The Hon. Philip M. Halpern will begin work as a United States
District Judge. Judge Halpern’s official duty station is the Charles L. Brieant Federal Building and
Courthouse in White Plains. However, due to construction at the White Plains courthouse, Judge
Halpern will occupy temporary chambers in the Daniel Patrick Moynihan Courthouse in lower

Manhattan until further notice.

Judge Halpern will draw cases designated for the White Plains Courthouse and will be reassigned
cases from the White Plains judges in order to establish his initial docket. Counsel should review
Judge Halpern’s Individual Practices for information about how to communicate with chambers
and where to mail documents. They should follow the instructions of chambers staff about where

to make appearances.

If your case is assigned to Judge Halpern, please do not make an application to have the case
transferred to “the White Plains courthouse.” Any case assigned to Judge Halpern is a “White
Plains” case in conformity with Rule 18 of the court's Rules for Division of Business Among
Judges. The court’s Assignment Committee will not transfer a case assigned to Judge Halpern to

a different White Plains judge.

ORDERED:
Dated: March 12, 2020 LAL
[eke *

New York, NY

 

Colleen McMahon
Chief United States District Judge
